Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 Advantage Funds, Inc. -Dreyfus Technology Growth Fund Supplement to Prospectus dated January 1, 2009 The following information supplements and supersedes any contrary information contained in the section of the funds Prospectus entitled Management-Investment adviser: Effective January 6, 2009, Barry K. Mills, CFA serves as the funds sole primary portfolio manager. January 6, 2009 Advantage Funds, Inc. -Dreyfus Technology Growth Fund Supplement to Statement of Additional Information (the SAI) dated January 1, 2009 The following information supplements and supersedes any contrary information contained in the section of the Funds SAI entitled Management Arrangements: Effective January 6, 2009, Barry K. Mills, CFA serves as the Funds sole primary portfolio manager. Matthew Griffin and Erik Swords are the additional portfolio managers for the Fund.
